[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________                FILED
                                                                   U.S. COURT OF APPEALS
                                            No. 11-10991             ELEVENTH CIRCUIT
                                        Non-Argument Calendar        SEPTEMBER 27, 2011
                                      ________________________            JOHN LEY
                                                                           CLERK
                                 D.C. Docket No. 1:09-cv-23120-JLK

ALEXIA FODERE,

llllllllllllllllllllllllllllllllllllllll                          Plaintiff - Appellant,

                                               versus

PABLO LORENZO,
COMPACSTONE USA, INC.,
a Florida corporation,

llllllllllllllllllllllllllllllllllllllll                          Defendants - Appellees.


                                     ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________

                                           (September 27, 2011)

Before EDMONDSON, WILSON and KRAVITCH, Circuit Judges.

PER CURIAM:
      This appeal concerns the propriety of the district court’s grant of summary

judgment in favor of the defendants. Defendant Pablo Lorenzo was a salesman

employed by defendant Compacstone, a company that sells marble and quartz to

be installed in homes. Plaintiff Alexia Fodere is a professional photographer who

brought a copyright infringement action against the defendants. She alleged that

they used the “Orange Kitchen” photograph she sold them for $600.00 for

advertising, without her permission. The summary judgment was based on a

finding that the defendants met their burden of establishing as an affirmative

defense that the parties had an oral agreement granting the defendants an exclusive

license to use the photograph for advertising.

      The district court’s grant of summary judgment is reviewed de novo,

“construing all evidence in the light most favorable to the non-moving party.”

Baby Buddies, Inc. v. Toys R Us, Inc., 611 F.3d 1308, 1314 (11th Cir. 2010)

(internal quotation marks omitted). Summary judgment is appropriate when the

record, taken as a whole, establishes that there is no genuine issue as to any

material fact and that the moving party is entitled to judgment as a matter of law.

Id.; Fed. R. Civ. P. 56 (a).

      Having carefully reviewed and considered the briefs and relevant parts of

the record, we conclude that summary judgment was proper. Although Fodere

                                          2
claims that the photograph she sold the defendants was intended to be used only

for “public relations, website, [and] collateral usage,” we agree with the district

court that the “ambiguous” statements in Fodere’s deposition are insufficient to

create a genuine issue of material fact as to whether the defendants were entitled to

use the Orange Kitchen photograph for advertising purposes.

      AFFIRMED.




                                          3